DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 27-29, 31, and 33-46 are pending in the current application.
Claims 27, 31, 42, and 46 are amended in the current application.
Claims 42-46 are withdrawn from consideration in the current application.
Claims 1-26, 30, and 32 are canceled in the current application.

Election/Restrictions
Claims 42-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant's election with traverse of Group I (claims 27-29, 31, 33-41) in the reply filed on October 24, 2022 is acknowledged.  The traversal is on the ground(s) that Kim, Poselt, and Jain, alone or in combination, do not teach or show a photonic device comprising a photonic substrate as set forth in claim 27.  
This is not found persuasive, because the common technical feature shared between Groups I (claims 27-29, 31, 33-41), II (claims 42-45), and III (claim 46) does not require a photonic device or a photonic substrate.  The photonic device and photonic substrate are unique features to the invention of Group I.  Groups II and III do not require such features.  
Furthermore, Applicant has amended the claims.  The common technical feature of the newly amended claims (a crosslinked polymer comprising crosslinked di(meth)acrylate polymer chains, a diluent comprising a polyether group and a crosslinkable group, and quantum dots with hydrophilic ligands with two or more carboxylate head groups as set forth in claim 27) is rendered obvious in view of the prior art applied in the rejections under 35 U.S.C. 103 as being unpatentable over Tangirala et al. (WO 2019/035957 A1) in view of Pickett et al. (WO 2010/015824 A1) set forth below.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The references in the specification not listed on a proper information disclosure statement include: US 8330348 (Specification as originally filed, [0090]).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
 570 of Figure 5 is not mentioned in the specification.
837B of Figure 21 is not mentioned in the specification.
2204D of Figure 22 is not mentioned in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
650 of [0070] of the specification is not depicted in Figure 6 or any other Figure.
708 of [0071] of the specification is not depicted in Figure 7 or any other Figure.
837C of [0092] of the specification is not depicted in Figure 21 or any other Figure.
1910 of [00102] of the specification is not depicted in Figure 24 or any other Figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the (meth)acrylate monomer."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this term is referring to the claim 27 “di(meth)acrylate monomers,” the claim 27 “mono(meth)acrylate monomers,” or a combination of both.  For the purposes of examination claim 34 is interpreted as instead reciting “the polymerized di(meth)acrylate monomers or the combination of polymerized di(meth)acrylate monomers and mono(meth)acrylate monomers.”
Claims 35 and 39 recite the limitation "the tail groups."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to what component this term is referring to, because preceding claim 27 does not recite “tail groups.”  For the purposes of examination claims 35 and 39 are interpreted as instead reciting “wherein the hydrophilic ligands comprise tail groups that comprise ….”
Claims 36, 37, 38, and 40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 31, 33, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala et al. (WO 2019/035957 A1) in view of Pickett et al. (WO 2010/015824 A1).
Regarding Claim 27, Tangirala teaches a display device (photonic device) comprising a substrate and a nanostructure composition layer formed of an inkjet composition that can be inkjet printed onto the substrate (Tangirala, [0033], [0097]-[0100], [0159], [0278], [0329], [0346]-[0347], [0353]-[0359], [0364]).  Tangirala teaches the nanostructure composition comprises an organic UV-curable (crosslinked) resin, a reactive diluent, and quantum dots with ligands bound to their surfaces (Tangirala, [0061]-[0091]).  Tangirala teaches the organic UV-curable (crosslinked) resin comprises a (meth)acrylic resin formed of di(meth)acrylate monomers (such as 1,4-butanediol diacrylate) that are crosslinked with a photoinitiator (Tangirala, [0308]-[0310], [0315]-[0316], [0320]).  Tangirala teaches the reactive diluent comprises dipropylene glycol diacrylate, where this compound contains polyether groups and acrylate crosslinkable groups (Tangirala, [0071], [0116], [0253]-[0277]).  Tangirala teaches the quantum dots comprise poly(alkylene oxide) ligands (polyether ligands); the ligands have a three-part structure of a head-group, a tail-group, and a middle/body-group, where the head-group comprises at least one functional group of R-COO- (carboxylate group) to bind to the surfaces of the quantum dots; the poly(alkylene oxide) ligands improve hydrophilicity (hydrophilic ligands) (Tangirala, [0002]-[0003], [0093], [0163]-[0243]).
Tangirala remains silent regarding that each ligand is bound to the surface of a quantum dot by two or more head groups, where each head group comprises a carboxylate group.
Pickett, however, teaches surface functionalized quantum dot nanoparticles having surface binding ligands of a X-Y-Z structure, where X is a nanoparticle surface binding group (head-group), Y is a linker group (middle/body-group), and Z is a functional group (tail-group) (Pickett, Pgs 4-5).  Pickett teaches the surface functionalized quantum dot nanoparticles are used for incorporation into devices, polymers, and inks; and can be crosslinked (Pickett, Pgs 6, 20).  Pickett teaches the surface binding ligands can bestow aqueous compatibility (i.e. hydrophilic ligands) (Pickett, Pg 12).  Pickett teaches the surface binding ligands have carboxylate functional groups (Z, tail-groups) and can comprise polyethylene glycol linker groups (Pickett, Pgs 12-16).  Pickett teaches the surface binding ligands can be multidentate ligands to achieve preferred cross-linking functionality, where such multidentate ligands include bidentate ligands having two X nanoparticle surface binding groups (head-groups) that are carboxylate groups (Pickett, Pgs 16-18).
Since Tangirala and Pickett both disclose surface functionalized quantum dot nanoparticles having a head-group, middle/body-group, and tail-group structure; both disclose surface functionalized quantum dot nanoparticles that are compatible with devices, inks, and polymers; and both disclose surface functionalized quantum dot nanoparticles having a polyether structure that improves hydrophilicity; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Pickett’s multidentate and bidentate ligands into Tangirala’s nanostructure composition and also to have formed Tangirala’s ligands to have a bidentate structure to yield a nanostructure layer with quantum dots that require fewer manipulation steps, are physically and chemically robust, have high quantum yield, have smaller diameter, achieve compatibility with the intended application, and have the ability for further chemical crosslinking linkages as taught by Pickett (Pickett, Pgs 6, 16-17).
Regarding Claim 31, modified Tangirala teaches the surface binding ligands can be multidentate ligands to achieve preferred cross-linking functionality, where such multidentate ligands include bidentate ligands having two X nanoparticle surface binding groups (head-groups) that are carboxylate groups (Pickett, Pgs 16-18).
Regarding Claim 33, modified Tangirala teaches the middle/body-group (linker group) comprises poly(alkylene oxide) backbone chains having an R2 group of 1-20 carbon atoms (Tangirala, [0189], [0193]-[0207]; Pickett, Pgs 16-19).  Modified Tangirala’s carbon atom range overlaps the claimed range of 16-24, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 34, modified Tangirala teaches the tail-groups comprise crosslinkable/polymerizable groups such as vinyl groups that are crosslinkable with the organic UV-curable (crosslinked) resin (Pickett, Pgs 14-17).
Regarding Claim 39 and 40, modified Tangirala teaches the tail-groups comprise alkylene oxide groups that include ethylene oxide groups (when R1A and R1B are an H) (Tangirala, [0189], [0193]-[0203]; Pickett, Pgs 15, 19).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala et al. (WO 2019/035957 A1) in view of Pickett et al. (WO 2010/015824 A1) as applied to claim 27 above, and further in view of Dubrow et al. (US 2015/0300600 A1).
Regarding Claim 28, modified Tangirala teaches the display device (photonic device) comprising the substrate and the nanostructure composition layer as discussed above for claim 27.  Modified Tangirala teaches the display device can be a liquid crystal display, and the nanostructure composition layer can be a lighting device, a backlight unit, a color filter, or a surface light-emitting device (Tangirala, [0353], [0364]).
Modified Tangirala remains silent regarding the substrate and the nanostructure composition layer being a light guide plate.
Dubrow, however, teaches quantum dot films for lighting devices such as liquid crystal displays (Dubrow, [0003]-[0006]).  Dubrow teaches color filters and light filters having the quantum dot films provided on a liquid guide panel to form a backlight unit for liquid crystal displays (Dubrow, [0008]-[0009], [0075]-[0079]). 
Since modified Tangirala and Dubrow both disclose quantum dot-containing layers for liquid crystal display devices and backlight units, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied modified Tangirala’s nanostructure composition layer in a device structure such as Dubrow’s to yield a liquid crystal display device that allows for high color purity, high efficiency, improved light color characteristics, efficient recycling of device light, increased optical path length of device light, and drastic decrease in require quantum dot concentration to achieve sufficient brightness as taught by Dubrow (Dubrow, [0005], [0009], [0048], [0054], [0057], [0065]-[0069]).
Regarding Claim 29, modified Tangirala teaches the organic UV-curable (crosslinked) resin (polymer) film is within a sub-pixel of a color filter of the liquid crystal display (Dubrow, [0201], [0225]-[0226]).
Claims 35-37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala et al. (WO 2019/035957 A1) in view of Pickett et al. (WO 2010/015824 A1) as applied to claim 27 above, and further in view of Kuwana et al. (US 2019/0382655 A1).
Regarding Claims 35, 36, and 37, modified Tangirala teaches the display device (photonic device) comprising the substrate and the nanostructure composition layer as discussed above for claim 27.  Modified Tangirala teaches the tail-groups of the ligands can comprise substituted or unsubstituted functional groups that are crosslinkable/polymerizable (Pickett, Pgs 14).
Modified Tangirala remains silent regarding the tail-groups comprising maleimide groups (as required by claim 35), acrylate groups (as required by claim 36), or methacrylate groups (as required by claim 37).
Kuwana, however, teaches quantum dots that are surface-modified with ligands that are used for liquid crystal display devices and color filters (Kuwana, [0016], [0021]-[0027], [0152]).  Kuwana teaches the surface-modifying ligands have Ril groups (tail-groups) with Pil functional groups that include acrylate groups (P-1), methacrylate groups (P-2), or a maleimide group (P-14) (Kuwana, [0056]-[0058], [0079]-[0086], [0106]-[0111], general formulae (i) and (i-1), formulae (P-1), (P-2), (P-14)).

    PNG
    media_image1.png
    155
    323
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    122
    314
    media_image2.png
    Greyscale

Kuwana – Formulae (P-1), (P-2), and (P-3)
Since modified Tangirala and Kuwana both disclose quantum dots with ligands comprising tail-groups that are crosslinkable/polymerizable functional groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kuwana’s as Pil functional groups (acrylate, methacrylate, and maleimide groups) to form tail-groups of modified Tangirala’s ligands to yield surface-modified quantum dots that exhibit superior dispersibility in polymer matrices, improved efficiency in light emission, improved durability, and protection functionality from the surrounding chemical environment taught by Kuwana (Kuwana, [0019], [0022], [0152]). 
Regarding Claim 41, modified Tangirala teaches the display device (photonic device) comprising the substrate and the nanostructure composition layer as discussed above for claim 27.  Modified Tangirala teaches reactive diluents can comprise on or more monomers having crosslinkable/polymerizable groups (Tangirala, [0253]-[0256]).
Modified Tangirala remains silent regarding the reactive diluents having a maleimide group or a norbornene group.
Kuwana, however, teaches quantum dots that are surface-modified that are used for liquid crystal display devices and color filters (Kuwana, [0016], [0021]-[0027], [0152]).  Kuwana teaches the surface-modifying groups have Ril groups with Pil functional groups that include maleimide groups (P-14) and norbornene groups (P-18 and P-19) (Kuwana, [0056]-[0058], [0079]-[0086], [0106]-[0111], general formulae (i) and (i-1), formulae (P-14), (P-18), (P-19)).
 
    PNG
    media_image2.png
    122
    314
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    188
    319
    media_image3.png
    Greyscale

Kuwana – Formulae (P-14), (P-18), and (P-19)
Since modified Tangirala and Kuwana both disclose quantum dots with ligands and modified Tangirala discloses reactive diluents having crosslinkable/polymerizable functional groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kuwana’s as Pil functional groups (maleimide and norbornene groups) to as functional groups of modified Tangirala’s reactive diluents to yield a surface-modified quantum dot composition that exhibit superior dispersibility, improved efficiency in light emission, improved durability, and protection functionality from the surrounding chemical environment taught by Kuwana (Kuwana, [0019], [0022], [0152]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Tangirala et al. (WO 2019/035957 A1) in view of Pickett et al. (WO 2010/015824 A1) as applied to claim 27, and further in view of Gough et al. (US 2011/0281388 A1).
Regarding Claim 38, modified Tangirala teaches the display device (photonic device) comprising the substrate and the nanostructure composition layer as discussed above for claim 27.  Modified Tangirala teaches the tail-groups of the ligands can comprise substituted or unsubstituted functional groups that are crosslinkable/polymerizable (Pickett, Pgs 14).
Modified Tangirala remains silent regarding the tail-groups comprising styrene.
Gough, however, teaches modified quantum dots for liquid crystal displays (Gough, [0001], [0006]-[0014]).  Gough teaches the modified quantum dots can have a surface bound ligand with a crosslinkable functional group such as a styrene group (Gough, [0009]-[0012], [0041]-[0043], Claims 15-16).
Since modified Tangirala and Gough both disclose quantum dots with ligands comprising tail-groups that are crosslinkable functional groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Gough’s functional groups (such as styrene) to form tail-groups of modified Tangirala’s ligands to yield surface-modified quantum dots that exhibit improved color purity, substantial uniformity in a film, and resistance to solvents taught by Gough (Gough, [0037], [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782